It is submitted to this Court to decide whether, upon the facts found by the jury in this case, the plaintiff be entitled to recover. It is not contended that this case falls within the purview and meaning of any act of Assembly passed in this State for the purpose of suppressing unlawful gaming; and there can be no doubt but that the common law (which is the law of this State) interposes no obstacle to a recovery. Marshall on Insurance, 96, says: "Innocent wagers have long had the sanction of the common law. 11 Rep., 876; 1 Lev., 33; 5 Bur., 2802. They are only deemed illegal when they are prohibited by statute; when they tend to create an improper influence on the mind in the exercise of a public duty; when they are contra bonosmores, or in any other manner tend to the prejudice of the public or the injury of third persons." 6 *Page 26 
Term, 499; 1 Term, 56; 2 Term, 610; Cowper, 729. And to the cases referred to by Marshall may be added the case of Good v. Elliott, 3 Term, 693. These authorities are conclusive. Let judgment be entered for the plaintiff.
Overruled: Burbage v. Windley, 108 N.C. 362.
(28)